Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 14 have been amended.
Claims 13 and 15 are cancelled.
Claims 1-12, 14, and 16-20 are allowed.

REASONS FOR ALLOWANCE

Claims 1-12, 14, and 6-20are allowed. No reason for allowance is necessary as the record is clear in light of further search conducted and persuasive arguments filed on November 1, 2021. See MPEP 1302.14(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446